DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed March 24, 2021 are acknowledged.  Claims 27-31 are pending in the application.  Claims 1-26 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites at least one solid additive and said at least one liquid additive are selected from:  flavorings, …, spicy flavors, bitter flavors…” at lines 1-4.  It is unclear exactly what type of flavors are included in the claimed flavorings and if spicy flavors and bitter flavors are encompassed therein.  Therefore, the scope of the claim is indefinite. 
Claim 30 recites “the method is repeated to provide said corn kernels with plural coatings or layers” and this claim depends upon cl aim 27.   It is unclear exactly what step(s) of the method (e.g., stirring, mixing, pre-mixing, passing, and/or adding) are repeated in order to provide a plurality of coatings or layers.  Therefore, the scope of the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 recites “wherein said solid sunflower lecithin is completely substitute with one of:  fructose syrup, liquid glucose, corn syrup, molasses, inverted sugar syrup, and cornstarch”, and this claim depends upon clam 27.  However, claim 28, which requires the solid sunflower lecithin to be completely substituted, fails to be a proper dependent claim since it does not include the solid sunflower lecithin as required in independent claim 27.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  See MPEP 608.01(n).
SEE ALSO claim 31 and the recitation of “wherein said liquid sunflower is completely substituted with one of”  fructose syrup, liquid glucose, corn syrup, molasses, inverted sugar syrup, and cornstarch”, and this claim dependents upon claim 27.  However, claim 31, which requires the liquid sunflower lecithin to be completely substituted, fails to be a proper dependent claim since it does not include the liquid sunflower lecithin as required in independent claim 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Galceran WO 2014033338 (hereinafter “Galceran”) (refer to the corresponding patent family member, US 20160058043, which is published in English) in view of Tsubaki et al. US 20030165604 (hereinafter “Tsubaki”) and Archibald et al. US 20040166206 (hereinafter “Archibald”). 
With respect to claim 27, Galceran teaches a combination of sunflower lecithin (solid or liquid form) and flavoring such as brown sugar (solid) and/or molasses (liquid) and/or stevia sweetener (solid) and/or caramel flavoring (liquid).  Corn kernels are mixed with the sunflower lecithin and flavoring for an appropriate time to coat the kernels (Abstract; paragraphs [0009] and [0011]-[0016]).
However, Galceran does not expressly disclose stirring the combination of sunflower lecithin (liquid form) and liquid flavoring in a pre-stirrer, passing the stirred combination into a liquid mixer (first mixture), and passing the mixture through a filter (first filtered mixture); mixing the combination of sunflower lecithin (liquid and solid) and solid and liquid flavoring in a mixer (second mixture), passing the mixture through a 
Tsubaki teaches using various types of machines for mixing, kneading, or stirring liquid and solid food additives including emulsifiers such as lecithin, saccharides, caramel, and flavors.  It is preferred to use an agitator and homogenizer.  The food additives may be combined with popcorn kernels (paragraphs [0033], [0034], [0037], [0038], [0061]-[0064], [0068], and [0221]-[0222]).
Archibald teaches combining unpuffed cereal pieces (such as corn grains, base ingredient) with liquid and powdered additives such as caramel, sweeteners, brown sugar, and caramel.  For example, sugar syrup is prepared by mixing ingredients (liquid ingredients or combination of solid and liquid ingredients) in a kettle, and the syrup is pumped into the mixer.  Dry ingredients and the base ingredient (unpuffed cereal pieces) flow into the mixer.  The base ingredient (unpuffed cereal pieces), dry ingredients, and syrup are combined in the mixer.  Apparatus for moving components into, though, and out of a food processing system, including various types of pumps, filters, strainers, mesh screens, flow meters, and so forth, may be used, and separate kettles may be used for mixing (paragraphs [0029], [0035], [0039], [0058], [0062], [0069]-[0078], [0081]-[0084], [0094]-[0101], [0110], [0118], and [0122]).
Given that Galceran is not limited to any specific examples of equipment used to treat the corn kernels, Galceran, Tsubaki, and Archibald similarly teach treating corn Tsubaki teaches suppressing non-uniform distribution due to lump formation (paragraph [0103]), Archibald teaches combining the ingredients for a suitable period of time to provide a homogenous well blended mixture of the syrup and the dry ingredients coating the base ingredient (unpuffed cereal pieces) (paragraph [0101]), Galceran teaches obtaining popcorn that is not lumpy so that it presents a more uniform cooking and more flavorful texture (paragraph [0002]), and equipment for treating corn kernels with solid and liquid additives were well known in the art before the effective filing date of the claimed invention as shown in Tsubaki and Archibald, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any corn kernel processing equipment, including the stirrer, mixers, kneader, filters, sieve, and pumps, as described in Tsubaki and Archibald in the method of Galceran.  Said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.
Regarding claims 28 and 31, Galceran teaches the flavoring may be molasses (paragraph [0013]).
With respect to claim 29, Galceran teaches the flavoring may be salt, butter flavoring, sweetener sugar, brown sugar, molasses, stevia sweetener, or caramel flavoring (paragraphs [0009], [0012], [0013], and [0016]; P1-P2, claims 8 and 11).
Regarding claim 30, Galceran in view of Tsubaki and Archibald teaches further coating layer(s), such as a liquid or dry/powdered which may be used alone or in combination, are applied to the food product (Archibald: paragraphs [0083]-[0084]), and it would have been obvious to one of ordinary skill in the art before the effective filing 

Response to Arguments
Due to the cancellation of claims 16-26 and the addition of claims 27-31, the 35 USC 112 rejection as well as the 35 USC 103 rejection of claims 16 and 22-26 over Sheu in view of Mussawir-Key and claims 17-21 over Sheu in view of Mussawir-Key and Schechner have been withdrawn.  However, the 35 USC 112 rejections above are necessitated by the addition of the new claims.  Additionally, upon further searching and consideration, a new ground(s) of rejection has been made.  As discussed above, Galceran in view of Tsubaki and Archibald teaches a process that is similar to that as presently claimed.  Applicant’s arguments with respect to Sheu, Mussawir-Key, and Schechner have been fully considered but are unpersuasive as the references are not being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793